 1   DAVID MORRELL
     Deputy Assistant Attorney General
 2   ALEXANDER HAAS
     Director, Federal Programs Branch
 3
     ANTHONY J. COPPOLINO
 4   Deputy Director, Federal Programs Branch
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
     LESLIE COOPER VIGEN
 7
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
     1100 L Street, NW
10   Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                            SAN FRANCISCO-OAKLAND DIVISION
15

16

17
      SIERRA CLUB and SOUTHERN BORDER                    Case No.: 4:19-cv-00892-HSG
18    COMMUNITIES COALITION,

19                         Plaintiffs,                   JOINT STIPULATED REQUEST FOR
                                                         ENLARGEMENT OF TIME TO FILE
20                  v.                                   PROPOSED SCHEDULE FOR
                                                         BRIEFING THE TREASURY
21    DONALD J. TRUMP, President of the United           FORFEITURE FUND CLAIMS
      States, in his official capacity; MARK T. ESPER,
22    Secretary of Defense, in his official capacity;
      CHAD F. WOLF, Acting Secretary of Homeland
23    Security, in his official capacity; and STEVEN
      MNUCHIN, Secretary of the Treasury, in his
24    official capacity,
25                         Defendants.
26

27

28

                    JOINT STIPULATED REQUEST FOR TWO DAY ENLARGEMENT OF TIME
                                      CASE NO: 4:19-cv-00892-HSG
             Pursuant to Local Rule 6-2 and 7-12, Plaintiffs and Defendants in the above-captioned case
 1

 2   stipulate and agree as follows:

 3           1.     Pursuant to the Court’s order of January 21, 2012, the parties are required to submit

 4   a proposed schedule for briefing the 31 U.S.C. § 9705 (Treasury Forfeiture Fund) claims on or
 5   before February 4, 2020. See ECF No. 268. Counsel for the parties have been actively conferring
 6
     in good faith, but seek two additional business days until February 6, 2020, to complete their
 7
     discussions.
 8
             2.     Approving the requested enlargement of time will not impact any other deadlines in
 9

10   this case.

11           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the parties,

12   subject to the Court’s approval, that the parties will submit a proposed schedule for briefing the
13
     Treasury Forfeiture Fund claims on or before February 6, 2020.
14
             A proposed order is attached.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1
                    JOINT STIPULATED REQUEST FOR TWO DAY ENLARGEMENT OF TIME
                                      CASE NO: 4:19-cv-00892-HSG
     Dated: February 4, 2020                     Respectfully submitted,
 1

 2                                                /s/
     Mollie M. Lee (SBN 251404)                  Dror Ladin*
 3   American Civil Liberties Union Foundation   Noor Zafar*
        of Northern California, Inc.             Jonathan Hafetz*
 4   39 Drumm Street                             Hina Shamsi*
     San Francisco, CA 94111                     Omar C. Jadwat*
 5   Tel.: (415) 621-2493                        American Civil Liberties Union Foundation
 6   Fax: (415) 255-8437                         125 Broad Street, 18th Floor
     mlee@aclunc.org                             New York, NY 10004
 7                                               Tel.: (212) 549-2500
     David Donatti*                              Fax: (212) 549-2564
 8   Andre I. Segura (SBN 247681)                dladin@aclu.org
     American Civil Liberties Union Foundation   nzafar@aclu.org
 9      of Texas                                 jhafetz@aclu.org
10   P.O. Box 8306                               hshamsi@aclu.org
     Houston, TX 77288                           ojadwat@aclu.org
11   Tel.: (713) 325-7011
     Fax: (713) 942-8966                         Cecillia D. Wang (SBN 187782)
12   ddonatti@aclutx.org                         American Civil Liberties Union Foundation
     asegura@aclutx.org                          39 Drumm Street
13
                                                 San Francisco, CA 94111
14                                               Tel.: (415) 343-0770
                                                 Fax: (415) 395-0950
15   Counsel for Plaintiffs                      cwang@aclu.org

16   *Admitted pro hac vice                      Sanjay Narayan (SBN 183227)**
     **Counsel for Plaintiff Sierra Club         Gloria D. Smith (SBN 200824)**
17
                                                 Sierra Club Environmental Law Program
18                                               2101 Webster Street, Suite 1300
                                                 Oakland, CA 94612
19                                               Tel.: (415) 977-5772
                                                 sanjay.narayan@sierraclub.org
20                                               gloria.smith@sierraclub.org
21

22

23

24

25

26

27

28
                                                 2
                   JOINT STIPULATED REQUEST FOR TWO DAY ENLARGEMENT OF TIME
                                     CASE NO: 4:19-cv-00892-HSG
                                                           DAVID MORRELL
 1                                                         Deputy Assistant Attorney General
 2                                                         ALEXANDER HAAS
                                                           Director, Federal Programs Branch
 3
                                                           ANTHONY J. COPPOLINO
 4                                                         Deputy Director, Federal Programs Branch
 5                                                         /s/ Andrew I. Warden
                                                           ANDREW I. WARDEN
 6                                                         Senior Trial Counsel (IN Bar No. 23840-49)

 7                                                         RACHAEL L. WESTMORELAND
                                                           KATHRYN C. DAVIS
 8                                                         MICHAEL J. GERARDI
                                                           LESLIE COOPER VIGEN
 9                                                         Trial Attorneys
                                                           U.S. Department of Justice
10
                                                           Civil Division, Federal Programs Branch
11                                                         1100 L Street, NW
                                                           Washington, D.C. 20530
12                                                         Tel.: (202) 616-5084
                                                           Fax: (202) 616-8470
13                                                         E-Mail: Andrew.Warden@usdoj.gov
14                                                         Counsel for Defendants
15

16
                                               DECLARATION
17

18          I declare, under penalty of perjury, that the factual assertions contained in this stipulation are

19   true and correct to the best of my knowledge.

20

21
                                                                   /s/
22                                                                         Andrew I. Warden
23

24

25

26

27

28
                                                  3
                    JOINT STIPULATED REQUEST FOR TWO DAY ENLARGEMENT OF TIME
                                      CASE NO: 4:19-cv-00892-HSG
                                UNITED STATES DISTRICT COURT
 1
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                   OAKLAND DIVISION

 3
 4
      SIERRA CLUB, et al.,
 5                                                                       No. 4:19-cv-00892-HSG
                            Plaintiffs,
 6
               v.                                                       [PROPOSED] ORDER
 7                                                                      GRANTING ENLARGEMENT
      DONALD J. TRUMP, et al.,
 8                                                                      OF TIME TO FILE PROPOSED
                            Defendants.                                 SCHEDULE FOR BRIEFING
 9                                                                      THE TREASURY FORFEITURE
                                                                        FUND CLAIMS
10
11
12           Upon consideration of the parties’ stipulation submitted on February 4, 2020, and for
13   good cause shown, the Court hereby orders:
14           Parties will submit a proposed schedule for briefing the Treasury Forfeiture Fund claims
15   on or before February 6, 2020.
16
17   IT IS SO ORDERED.
18
              DATED: February ___, 2020
19                                                                HAYWOOD S. GILLIAM, JR.
                                                                  United States District Judge
20
21
22
23
24
25
26
27
28


     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Proposed Order
                                                                1
